        Case 1:20-cv-00445-RJL Document 11-7 Filed 03/13/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO, et al.,

                      Plaintiffs,

               v.                                            Case No. 1:20-cv-00445

 CHAD WOLF, in his official capacity as Acting Secretary
 of Homeland Security, et al.,

                      Defendants.


                                    PROPOSED ORDER

       Upon consideration of plaintiffs’ motion for partial summary judgment and the parties’

opposition and reply memoranda, it is hereby

       ORDERED that plaintiffs’ motion for partial summary judgment is granted; and it is

       FURTHER ORDERED that the Department of Homeland Security’s February 5 Rule

terminating the eligibility of New Yorkers for Trusted Traveler Programs is VACATED.

       SO ORDERED.

                                                                  ________________________
                                                                  RICHARD J. LEON
                                                                  United States District Judge
Dated: _______________, 2020
